EXHIBIT 21.1 Liquidmetal Technologies, Inc. has four material direct subsidiaries and no material indirect subsidiaries, as follows: (a) Liquidmetal Golf: Liquidmetal Technologies holds 79.19% of the issued and outstanding common stock of Liquidmetal Golf, a California corporation. (b) Liquidmetal Korea Co., Ltd.: Liquidmetal Technologies holds 99.97% of the issued and outstanding equity securities of Liquidmetal Korea Co., Ltd., a South Korean limited liability company. (c) Liquidmetal Coatings, LLC.:Liquidmetal Technologies holds 72.86% of the issued and outstanding equity securities of Liquidmetal Coatings, LLC., a Delaware Limited Liability Company. (d) Crucible Intellectual Property, LLC.:Liquidmetal Technologies owns 100% of the equity of Crucible Intellectual Property, LLC., a Delaware Limited Liability Company.
